Title: James Laurens, Jr., to the American Commissioners, 12 November 1778
From: Laurens, James, Jr.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs
Le Vigan 12th Novemr: 1778.
I return you my sincere thanks for the Pass that you were so obliging as to send me, under cover of a Letter of 23d. Ulto: from Doctr. Franklin. And I am exceedingly mortified at finding myself under the necessity of troubling you again upon this occasion, but the Commandant of this place, informs me, that a Pass from Government is indispensably necessary.
I must therefore entreat the favour of you to procure me such a one, & as I may probably remove from hence about the 10th of next Month, I shall esteem it a great favour, if you will forward me the Pass, as soon as Possible, Letting me know the expence that attends it. I am with great Respect Gentlemen Your most Obedient humble Servant
Jas: Laurens./ JR
 
Addressed: Messieurs / Messieurs Franklin Lee & Adams / Deputés Plenipotentiaires des treize / Etats Unis, De l’Amerique Septentrionale / Paris
Endorsed by John Adams: Jas. Laurens—
Notation: Nov. 12 1778
